EXHIBIT 10.1

GOOD 11/SECOND AMENDMENT TO CREDIT AGREEMENT AND UNCONDITIONAL GUARANTY OF
PAYMENT AND
PERFORMANCE

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND UNCONDITIONAL GUARANTY OF PAYMENT
AND PERFORMANCE (this “Amendment”), dated as of November 20 , 2014, by and among
GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership
(“Borrower”), the “Guarantors” a party hereto (the “Guarantors”), KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), as Agent for itself and the other Lenders from
time to time a party to the Credit Agreement (as hereinafter defined) (KeyBank,
in its capacity as Agent, is hereinafter referred to as “Agent”), and each of
the undersigned “Lenders” (hereinafter referred to collectively as the
“Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent, KeyBank and the other Lenders, among others, are
party to that certain Credit Agreement dated as of August 7, 2013, as amended by
that certain First Amendment to Credit Agreement dated as of March 28, 2014 (as
so amended, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Gladstone Commercial
Corporation, a Maryland corporation, AL13 Brookwood LLC, a Delaware limited
liability company, CMS06-3 LLC, a Delaware limited liability company , EI07
Tewksbury MA LLC, a Delaware limited liability company, NJT06 Sterling Heights
MI LLC, a Delaware limited liability company (“Sterling Heights”), RB08 Concord
OH LLC, a Delaware limited liability company, DBPI07 Bolingbrook IL LLC, a
Delaware limited liability company, RCOG07 Georgia LLC, a Delaware limited
liability company, and APML07 Hialeah FL LLC, a Delaware limited liability
company, executed and delivered to Agent and Lenders that certain Unconditional
Guaranty of Payment and Performance dated as of August 7, 2013 (the “Guaranty”);

WHEREAS, OH14 Columbus LLC, a Delaware limited liability company, executed that
certain Joinder Agreement dated as of May 13, 2014, thereby becoming a
“Subsidiary Guarantor” and “Guarantor” under the Loan Documents (as defined in
the Guaranty), including, without limitation, the Guaranty and the Contribution
Agreement;

WHEREAS, Sterling Heights was released as a Guarantor under the Guaranty
pursuant to that certain letter agreement dated as of June 9, 2014 executed by
Agent;

WHEREAS, CO14 Aurora LLC, a Delaware limited liability company, executed that
certain Joinder Agreement dated as of July 1, 2014, thereby becoming a
“Subsidiary Guarantor” and “Guarantor” under the Loan Documents, including,
without limitation, the Guaranty and the Contribution Agreement;

WHEREAS, CO14 Denver LLC, a Delaware limited liability company, executed that
certain Joinder Agreement dated as of October 31, 2014, thereby becoming a
“Subsidiary Guarantor” and “Guarantor” under the Loan Documents, including,
without limitation, the Guaranty and the Contribution Agreement;

WHEREAS, the Borrower and Guarantors have requested that the Agent and the
Lenders modify the terms of the Credit Agreement and the Guaranty in certain
respects; and

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.

2. Modification of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:

(a) By deleting the reference to “$60,000,000.00” appearing in the definition of
“Loan” and “Loans” in §1.1 of the Credit Agreement, and inserting in lieu
thereof “$75,000,000.00”;

(b) By deleting the reference to “$60,000,000.00” appearing in the definition of
“Total Commitment” in §1.1 of the Credit Agreement, and inserting in lieu
thereof “$75,000,000.00”;

(c) By deleting the reference to “$75,000,000.00” appearing in the definition of
“Commitment Increase” in §1.1 of the Credit Agreement, and inserting in lieu
thereof “$100,000,000.00”;

(d) By deleting the reference to “$75,000,000.00” appearing in the first
sentence of §2.10(a) of the Credit Agreement, and inserting in lieu thereof
“$100,000,000.00”; and

(e) By deleting in its entirety Schedule 1 attached to the Credit Agreement, and
inserting in lieu thereof Schedule 1 attached hereto.

3. Modification of Guaranty. Guarantors, Agent and Lenders do hereby modify and
amend the Guaranty as follows:

(a) By deleting the reference to “$60,000,000.00” appearing in the third (3rd)
line of paragraph (a) of the Guaranty, appearing on the first (1st) page
thereof, and inserting in lieu thereof “$75,000,000.00”; and

(b) By deleting the reference to “$75,000,000.00” appearing in the eighth (8th)
line of paragraph (e) of the Guaranty, appearing on the second (2nd) page
thereof, and inserting in lieu thereof “$100,000,000.00”.

4. Commitments.

(a) Borrower hereby requests an increase in the Total Commitment from
$60,000,000.00 to $75,000,000.00 pursuant to Section 2.10 of the Credit
Agreement (the “Commitment Increase”)

(b) Borrower and Guarantors hereby acknowledge and agree that as of the
effective date of this Amendment and following satisfaction of all conditions
thereto as provided herein, the amount of each Lender’s Commitment shall be the
amount set forth on Schedule 1 attached hereto. In connection with the
Commitment Increase, each of Comerica Bank, Citizens Bank of Pennsylvania and
KeyBank shall be issued a replacement Note in the amount of its Commitment, and
(i) KeyBank will promptly return to Borrower its existing Note in the principal
face amount of $30,000,000.00 marked “Replaced”, (ii) Citizens Bank of
Pennsylvania will promptly return to Borrower its existing Note in the principal
face amount of $20,000,000.00 marked “Replaced” and (iii) Comerica Bank will
promptly return to Borrower its existing Note in the principal face amount of
$10,000,000.00 marked “Replaced”.

(c) On the effective date of this Amendment the outstanding principal balance of
the Loans shall be reallocated among the Lenders such that the outstanding
principal amount of the Loans owed to each Lender shall be equal to such
Lender’s Commitment Percentage of the outstanding principal amount of all Loans.
The participation interests of the Lenders in Letters of Credit shall be
similarly adjusted.

5. Conditions. The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent (the date all such conditions
have been satisfied or waived in writing by the Lenders hereinafter referred to
as the “Amendment Effective Date”):

(a) No Default. As of the date hereof, both immediately before and after giving
effect to the Commitment Increase, there exists and shall exist no Default or
Event of Default.

(b) Representations and Warranties. The representations and warranties made by
Borrower and Guarantors in the Loan Documents or otherwise made by or on behalf
of Borrower and Guarantors in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the date hereof (except to
the extent of any changes resulting from transactions permitted by this
Agreement, and except to the extent such representations relate expressly to an
earlier date, which representations shall be required to be true and correct
only as of such specified date), both immediately before and after the Total
Commitment is increased.

(d) Opinion. Borrower shall deliver to Agent an opinion of counsel to Borrowers
and Guarantors addressed to the Agent and Lenders covering such matters as the
Agent may reasonably request and in form and substance reasonably satisfactory
to the Agent.

(e) Compliance Certificate. Agent shall have received a duly completed
Compliance Certificate (demonstrating Borrower will be in compliance with the
financial covenants in the Credit Agreement after giving effect to the
amendments to the Credit Agreement contemplated herein).

(f) Certificates. Agent shall have received such other assurances, certificates,
documents, or consents as the Agent or the Lenders may reasonably request.

(g) Fees. Borrower has paid all fees required by the Agreement Regarding Fees
and Section 2.10(d)(i) of the Credit Agreement with respect to the Commitment
Increase.

6. References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement and the Guaranty shall be deemed a reference
to the Credit Agreement and the Guaranty, as applicable, as modified and amended
herein.

7. Acknowledgment of Borrower and Guarantors. Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents remain in full force
and effect and constitute the valid and legally binding obligations of the
Borrower and the Guarantors enforceable against such Persons in accordance with
their respective terms.

8. Representations. Each of the Borrower and each Guarantor represents and
warrants to Agent and the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of the
Borrower and such Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and such Guarantor, (iii) do not and
will not conflict with or result in any breach or contravention of any provision
of law, statute, rule or regulation to which the Borrower or such Guarantor is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or such Guarantor, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the articles of incorporation, bylaws, operating
agreement, partnership agreement, declaration of trust or other charter
documents of, or any agreement or other instrument binding upon, the Borrower or
such Guarantor, or any of their respective properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of the Borrower or any Guarantor, and (vi) do
not require the approval or consent of any Person other than those already
obtained and delivered to Agent, except, in the case of clauses (iii), (iv) or
(vi) above, to the extent not reasonably expected to have a Material Adverse
Effect.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of the Borrower and the Guarantors, enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.

9. No Default. By execution hereof, the Borrower certifies that no Default or
Event of Default has occurred and is continuing as of the date hereof or as of
the Amendment Effective Date, both immediately before and after giving effect to
the Commitment Increase.

10. Waiver of Claims. Each of the Borrower and each Guarantor acknowledges,
represents and agrees that it has no defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and the Borrower does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

11. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents and the Credit Agreement and Guaranty as modified and amended herein.
Nothing in this Amendment shall be deemed or construed to constitute, and there
has not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of the Borrower or any Guarantor under the Loan Documents.

12. Amendment as Loan Document. This Amendment shall constitute a Loan Document.

13. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

13. Miscellaneous. This Amendment shall, pursuant to New York General
Obligations Law Section 5-1401, be construed and enforced in accordance with the
laws of the State of New York. This Amendment shall be effective upon the
execution hereof by Borrower, Guarantors, Agent and the Lenders and shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement. All captions in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.

[remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

 
BORROWER:
 
GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership
By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner
By:
 
Name: Danielle Jones
Title: Trustee
By:
 
Name: Robert Cutlip
Title: Trustee
(SEAL)
GUARANTORS:
 
GLADSTONE COMMERCIAL CORPORATION, a Maryland corporation
By:
 
Name: Danielle Jones
Title: Chief Financial Officer

[Signatures Continued on Next Page]

2

 
AL13 BROOKWOOD LLC, a Delaware limited liability company
Gladstone Commercial Limited Partnership, a Delaware limited partnership, its
manager
By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner
By:
 
Name: Danielle Jones
Title: Trustee
By:
 
Name: Robert Cutlip
Title: Trustee
CMS06-3 LLC, a Delaware limited liability company
Gladstone Commercial Limited Partnership, a Delaware limited partnership, its
manager
By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner
By:
 
Name: Danielle Jones
Title: Trustee
By:
 
Name: Robert Cutlip
Title: Trustee

[Signatures Continued on Next Page]

      EI07 TE  
WKSBURY MA LLC, a Delaware limited liability company
Gladstone Commercial Limited Partnership, a Delaware limited
partnership, its manager
By: GCLP Business Trust II, a Massachusetts business trust, its sole
general partner
By:
   
 
   
Name: Danielle Jones
Title: Trustee
By:
   
 
   
Name: Robert Cutlip
Title: Trustee
RB08 CONCORD OH LLC, a Delaware limited liability company
Gladstone Commercial Limited Partnership, a Delaware limited
partnership, its manager
By: GCLP Business Trust II, a Massachusetts business trust, its sole
general partner
By:
   
 
   
Name: Danielle Jones
Title: Trustee
By:
   
 
   
Name: Robert Cutlip
Title: Trustee

[Signatures Continued on Next Page]

3

 
DBPI07 BOLINGBROOK IL LLC, a Delaware limited liability company
Gladstone Commercial Limited Partnership, a Delaware limited partnership, its
manager
By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner
By:
 
Name: Danielle Jones
Title: Trustee
By:
 
Name: Robert Cutlip
Title: Trustee
RCOG07 GEORGIA LLC, a Delaware limited liability company
Gladstone Commercial Limited Partnership, a Delaware limited partnership, its
manager
By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner
By:
 
Name: Danielle Jones
Title: Trustee
By:
 
Name: Robert Cutlip
Title: Trustee

[Signatures Continued on Next Page]

4

 
APML07 HIALEAH FL LLC, a Delaware limited liability company
Gladstone Commercial Limited Partnership, a Delaware limited partnership, its
manager
By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner
By:
 
Name: Danielle Jones
Title: Trustee
By:
 
Name: Robert Cutlip
Title: Trustee
OH14 COLUMBUS LLC, a Delaware limited liability company
By:
 
Name: Robert Cutlip
Title: Secretary
CO14 AURORA LLC, a Delaware limited liability company
By:
 
Name: Robert Cutlip
Title: Secretary
CO14 DENVER LLC, a Delaware limited liability company
By:
 
Name: Robert Cutlip
Title: Secretary

[Signatures Continued on Next Page]

5

LENDERS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

By:
Name:
Title:


CITIZENS BANK OF PENNSYLVANIA

By:
Name:
Title:


COMERICA BANK

By:
Name:
Title:


6

SCHEDULE 1.1
LENDERS AND COMMITMENTS

                 
Name and Address
  Commitment   Commitment Percentage
 
               
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason R. Weaver
Telephone: 216-689-7984
Facsimile: 216-689-5819
  $35,000,000.00





  46.666666666667%






 
               
LIBOR Lending Office:
 
 

Same as Above
 
 

 
 
 

Citizens Bank of Pennsylvania
c/o Citizens Bank, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: David Jablonowski
Facsimile: 216-277-7106
  $25,000,000.00





  33.333333333333%






 
               
LIBOR Lending Office:
 
 

Same as Above
 
 

 
 
 

Comerica Bank
3351 Hamlin Road MC2390
Auburn Hills, Michigan 48326
Attention: Michael T. Shea
Telephone: 248-371-6313
Facsimile: 248-371-7920
  $15,000,000.00





  20.000000000000%






 
               
LIBOR Lending Office:
 
 

Same as Above
 
 

 
 
 

TOTAL
  $ 75,000,000.00       100.0 %
 
               

7